Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: locking member in all claims, which is a resilient protrusion (claims 23 and 24 also more clearly claim the locking member, but also use “member” and “element” which are nonce terms and also resilient protrusions, based upon the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for a drug delivery device which with a housing configured to receive a needle, a cap removably attached to the housing to cover the needle which is monolithic with a locking member configured to change positions when the cap is removed from the housing and the locking member prevents reattachment of the cap to the housing. 
The closest art is Klein et al (US 4,571,242), which discloses a monolithic cap and locking member (fig 7) and the locking member 136 changing positions when the cap is removed from the housing and also prevents reattachment of the cap to the housing (figs 8-10). Klein does not disclose the removably attached to the housing to cover a needle (the housing configured to receive a needle); while the device does not require a needle, it does require a capability of use with the needle, of which Klein is not capable as is evident from figs 7-11 as there is no room to cover a needle received by the housing. It also would not be obvious to modify Klein for such as it would change the principle operation of Klein as the locking member 136 would no longer be capable of being received in the housing 112.
Other close art is Ekman et al (US 2013/0281938), but Eckman does not have a locking member which is monolithic with the cap and configured to change positions. 
Claim 38 only requires a cap, but still needs to be usable with a housing and needle and, as discussed above, neither reference is capable of such intended use.
Claim 40 is a method which requires all the claimed structures of 21 and neither of the two closest art are capable of being used as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783